Title: To Thomas Jefferson from Thomas Munroe, 28 June 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Saturday 28 June ’06
                        
                        T Munroe presents his best respects to the President—
                        Immediately after receiving the Presidents note yesterday T.M. examined the wooden building at the corner of
                            15th & G streets, near the Treasury, and found on enquiry that it had lately been removed from the back part to the
                            front of the lot on which it stands—that it was built many years ago, and that the only alteration making is the taking
                            off from the front the broad rough planks with which it has heretofore been enclosed, & putting on in their stead the
                            usual kind of narrow dressed boards used in neatly built wooden Houses—. As neither the frame nor size of this building
                            has been changed TM does not suppose it would be deemed an infraction of the proclamation If however the President should
                            think otherwise TM will immediately apply to one of the Judges for an injunction—
                    